Citation Nr: 0025247	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of post-traumatic stress disorder, rated as 30 
percent disabling prior to November 7, 1996.  

Evaluation of post-traumatic stress disorder, rated as 50 
percent disabling since November 7, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.  

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Albuquerque, 
New Mexico.  That rating decision granted service connection 
for posttraumatic stress disorder and assigned the disability 
evaluation of 10 percent from March 16, 1993, the date of 
claim.  Pursuant to a timely appeal, and the receipt of 
additional medical evidence, the rating was increased to 30 
percent disabling.  The veteran continued to appeal.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in June 1996, a transcript of which 
is of record.  

In August 1997, the Board remanded the case for additional 
medical evidence, to include a VA psychiatric examination for 
rating purposes which was to ascertain the extent of 
disability due exclusively to post-traumatic stress disorder 
that corresponded with old and new rating criteria before and 
after November 7, 1996, and a multi-axial assessment where 
the Global Assessment of Functioning was to be determined.  
The purpose of that remand has been met.  On the basis of the 
additional development, a disability evaluation of 50 percent 
was assigned, effective November 7, 1996, utilizing the new 
rating criteria.  



FINDINGS OF FACT

1.  This appeal is from the original rating decision that 
granted service connection for post-traumatic stress disorder 
pursuant to the original claim therefor on March 16, 1993.  

2.  Prior to November 7, 1996, post-traumatic stress disorder 
did not equate with or approximate more than definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms that resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  

3.  Since November 7, 1996, post-traumatic stress disorder 
has not equated with or approximated more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships; or considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and reliability, flexibility and efficiency 
levels so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  


CONCLUSIONS OF LAW

1.  More than a 30 percent disability rating for post-
traumatic stress disorder prior to November 7, 1996, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991); 
38 C.F.R. §§ 4.132, Diagnostic Code 9411 (1996).  

2.  More than a 50 percent disability rating for post-
traumatic stress disorder since November 7, 1996, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has submitted evidence which 
is sufficient to justify a belief that his claim for an 
increased evaluation for post-traumatic stress disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran has been 
recently examined and his medical records have been obtained.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).  
Moreover, since the present appeals arise from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation of 30 percent 
effective March 19, 1993, it is not the presently shown level 
of disability which is of primary importance, but rather the 
severity of post-traumatic stress disorder shown during the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

A VA Vet Center report in June 1993 showed that the veteran 
was unemployed and had post-traumatic stress disorder with 
feelings of rage when driving and feeling frustrated, 
stuttering, a dysphoric mood, anger, problems sleeping, mild 
fatigue, fantasies of hurting other people, traumas of 
Vietnam, efforts to avoid thoughts, feelings and memories of 
Vietnam, restricted affect, nightmares, sleep disturbance, 
irritability, difficulty concentrating, exaggerated startle 
response, and anxiety.  He reportedly had not been able to 
maintain long-term relationships and was developing an 
isolated lifestyle.  He lived alone.  He reportedly had acted 
once on an hostile impulse by hitting another car with a 
board.  

On a VA examination in December 1993, the veteran remained 
unemployed.  He complained of nightmares several times a 
month, anxiety, panic attacks, and agoraphobic symptoms.  
Objectively, he had no symptoms other than stuttering, which 
was a lifelong problem.  The diagnosis was anxiety disorder, 
including post-traumatic stress disorder symptoms.  Alcohol 
abuse and/or dependence was in remission.  The global 
assessment of function was at 60.  

A Vet Center counselor reported in June 1994 that the veteran 
was single and unemployed.  He had been attending group 
therapy for post-traumatic stress disorder since April 1993.  
The current focus was on anger and its effect on his 
employment.  He reportedly was unable to maintain employment.  
In January 1994, he was hired by a car dealer.  He had been 
unable to maintain that job because, as his employer 
explained, he had often been absent due to stress and failed 
to complete his work due to stress and anxiety.  Continued 
group counseling was recommended to reduce his post-traumatic 
stress disorder symptoms.  

A VA outpatient clinical record of January 1995 showed that 
the veteran's post-traumatic stress disorder was manifested 
by panic attacks, agoraphobia, social isolation, intrusive 
thoughts, nightmares, and much trouble working due to 
incapacitating anxiety.  

On a VA examination in February 1995, the veteran was shown 
as living alone and unemployed.  A sporadic sleep pattern, 
nightmares three times a week, poor motivation, and a limited 
social life were indicated.  He was depressed.  Affect was 
appropriate.  Thoughts progressed in a logical and coherent 
manner.  He avoided movies or television shows that reminded 
him of Vietnam.  The smell of diesel fuel made him 
hyperalert.  The sounds of helicopters made him feel good 
because he associated helicopters with rescue.  He had 
exaggerated startle response.  He had been employed from 
January to June 1994 as a lot manager for an automobile 
salesman, which reportedly ended over a disagreement with his 
boss.  He reportedly had worked from 1971 to 1980 as a parts 
specialist for a tank and covert company.  Since June 1994, 
he reportedly had worked periodically as an automobile repair 
estimator.  He had never married and had no children.  On the 
mental status examination, he was oriented to time, person 
and place.  He displayed good judgment.  He could give the 
abstract meaning of proverbs without difficulty.  He repeated 
six digit numbers forwards and 4 digit numbers backwards.  He 
had difficulty subtracting serial 7's from 100.  He could 
only remember one out of three words after 5 minutes.  Mood 
was not depressed.  Affect was appropriate.  Thoughts 
progressed in a logical and coherent manner.  There was no 
evidence of hallucinations, delusions, paranoid ideation, 
feelings of depersonalization or feelings of derealization.  
He denied suicidal ideation.  He denied a history of violence 
or recent thoughts of wanting to harm anyone.  The assessment 
was post-traumatic stress disorder with alcohol dependence in 
remission.  The global assessment of function was at 68 for 
mild symptoms.  

A VA outpatient clinical report in August 1995 showed that 
the veteran was experiencing intense anxiety about his 
inability to maintain a career or work.  His work had 
involved maintenance and machine work and various managerial 
positions.  His physical disabilities had prevented him from 
working in maintenance and machine fields due to the physical 
demands of these jobs.  His post-traumatic stress disorder 
impaired his interactions with others; he had left management 
positions due to anger and an inability to function in these 
jobs.  He presented with extreme vocational impairment.  He 
had met with frustration and rejection in trying to remedy 
this impairment.  This increased his psychological 
disabilities.  Employment was termed not possible.  This 
influenced all aspects of his life.  

On a VA examination in September 1995, the veteran reportedly 
had had tenuous employment since 1980 without any significant 
vocational experience of a gainful nature.  This was 
attributed to physical and psychological handicaps.  He 
complained of flashbacks relating to the Tet Offensive when 
he served in Vietnam, anger, panic attacks, anxiety attacks, 
avoidance of people and places, increased arousal, sleep 
difficulty, irritability, trouble concentrating, and 
exaggerated startle response.  The mental status examination 
showed no abnormality except for some slowed difficulty in 
relating to serial 7's, but he accurately did this.  Chronic 
post-traumatic stress disorder with a global assessment of 
function at 60 was diagnosed.  

During the veteran's personal hearing, he testified that the 
most disabling symptoms were flashbacks and nightmares.  He 
stated that the noise from one of the machines where he had 
worked sounded like machine guns and helicopters and he felt 
like he was back in Vietnam fighting when he heard it.  He 
had anxiety attacks during which he could not breathe.  His 
anxiety attacks lasted two to three hours.  When he had a 
panic attack he became fearful that he was going nuts.  He 
was afraid of being back in Vietnam and totally out of 
control.  He experienced flashbacks so that he could no 
longer drive a truck.  He stated that he had 2 or 3 
flashbacks a day that lasted from 3 to 5 minutes.  He also 
experienced increased arousal.  Startle reactions occurred 
when cars backfired.  He slept with a gun by his side.  He 
had nightmares that interfered with sleep.  He would sleep 
for two or three hours before he woke up.  If he had a 
nightmare, he would awaken and go on guard, checking doors 
and windows, and checking outside.  He had these nightmares 
2-3 nights a week.  He awakened after a night's sleep feeling 
tired and depressed.  He avoided people and crowds because of 
the loud noise associated with them.  He testified that he 
had been abandoned by his family and isolated himself from 
them except that he had a girlfriend who lived across the 
street from him, and who accompanied him to stores to buy 
groceries, etc.  His only friends were combat veterans 
because they understood him if he began to fall apart, 
started to cry, or the like because of his post-traumatic 
stress disorder.  He described his employment problems as 
getting bored with the job after a while and then getting 
confrontational with his co-workers, unless they were combat 
veterans.  He stated that, if he got an anxiety attack on the 
job, he would have to get out immediately because he would 
reach the point where he could not breathe.  He had to stop 
working at his last job making fast-food bags because of 
anxiety attacks and fears that he would hurt himself or 
others because of the machinery.  He stated that he was 
paranoid and distrustful of VA.  He stated that he  could not 
function in a job unless he was isolated, so that his global 
assessment of function was overestimated at 60.  

A June 1996 VA Social and Industrial Survey reflected that 
the veteran was unemployed with anxiety and panic attacks.  
He felt unable to hold a job, depression, continual suicidal 
ideation, and a need to isolate himself.  He had 
few friends with no contact with his neighbors and spent most 
of his time at home or in the mountains.  He had little or no 
contact with his neighbors.  He reportedly was working 
through the Vet Center to get computer training.  He 
reportedly was unable to become emotionally involved with his 
girlfriend to the point of considering marriage.  He was 
viewed as able to function adequately but only by not 
becoming involved with individuals or with larger social 
units.  

A VA examination in July 1996 showed the veteran's complaints 
of an inability to maintain close intimate relationships, 
survivor guilt, hypervigilance, 
re-experiencing memories of fears related to his service in 
Vietnam, nightmares, anger, withdrawal, and frequent anxiety 
and panic attacks.  He blamed his inability to sustain 
employment on his problems relating to authority figures when 
he is not allowed to do the job his way.  He typically lost 
jobs when his anxiety became overwhelming or his anger 
created problems.  He reportedly worked for temporary 
agencies on a regular basis.  Psychological test data and 
several depression, anger and anxiety measures revealed a 
chronic anxiety disorder and elevation on the post-traumatic 
stress disorder scale.  He had pronounced avoidant and 
schizoid personality traits.  There was no evidence of a 
thought or mood disorder.  His outlook was somewhat dysthymic 
in general.  The examiner stated that depressive or anxiety 
symptoms would likely be problematic if the veteran were 
exposed to stressful and demanding job requirements.  The 
diagnosis was post-traumatic stress disorder with an avoidant 
personality disorder.  Global assessment of function was at 
60.  

VA outpatient treatment records show that the veteran was 
seen in September 1996 for anxiety attacks and depression.  
No psychosis was detected.  Post-traumatic stress disorder 
was assessed.  In March 1997, he complained of nightmares and 
depression.  Even with medication, he had been getting only 4 
hours of sleep a night.  He still lived alone and was 
unemployed.  Objectively, he was alert and oriented, with 
affect in the normal range.  Mood was mildly depressed.  No 
thought disorder or suicidal ideation was found.  Post-
traumatic stress disorder and dysthymic disorder were 
assessed.  In May 1997, he complained of being tense and 
irritable.  He reportedly had been a bank messenger for a 
month.  He reportedly liked the job but it was anxiety-
provoking.  Post-traumatic stress disorder was assessed.  In 
September 1997, he showed anxiety and anger control problems.  
In November 1997, he was having trouble with anxiety.  He was 
described as functionally completely disabled.  The 
assessment was post-traumatic stress disorder.  

VA outpatient treatment records show, in January 1998, that 
the veteran complained of increasing depression with suicidal 
ideation over the previous several months.  He was concerned 
that he might lose his job.  He was shown to be alert and 
oriented.  Affect was in the normal range.  His mood was 
mildly depressed.  No thought disorder or suicidal ideation 
was found.  Post-traumatic stress disorder and dysthymic 
disorder were assessed.  In February 1998, he continued to be 
depressed and there was some "suicidality."  Post-traumatic 
stress disorder and a mixed mood and anxiety disorder were 
assessed.  In March 1998, he complained of depression, and 
dizziness.  A mildly depressed mood was noted.  In April 
1998, he was seen for depression and anxiety.  Post-traumatic 
stress disorder with agoraphobia and panic was assessed.  In 
June 1998, he complained of being tense.  He had had an 
altercation with police in the waiting room.  In August 1998, 
subjective depression and symptoms of post-traumatic stress 
disorder triggered by terrorism were recorded.  In November 
1998, he complained about an examination where the examiner 
did not believe in post-traumatic stress disorder.  He was 
distrustful of the examiner and became angry.  He thought 
that this was another rejection, and reminded him of when he 
came home from Vietnam.  His anger reportedly caused the 
examiner to become angry, and the interview deteriorated.  He 
felt hurt because the examiner did not believe that he had 
post-traumatic stress disorder.  It was assessed that his 
hyperarousal, intrusive thoughts, guilt and shame had been 
triggered and he had become angry on the basis of the 
objective findings.  In December 1998, he was tense and 
angry.  A prior examination reportedly had triggered 
dysphoria.  He was described as bright and open.  He 
reportedly had frequent panic attacks with chest pain.  

VA outpatient treatment records in March 1999 showed that he 
was depressed.  The war in Kosovo reportedly triggered severe 
symptoms with much tension and frustration.  In July 1999, he 
reportedly was angry and depressed.  He was suffering from 
ongoing anxiety attacks and symptoms of post-traumatic stress 
disorder.  He was tense and showed prominent anxiety 
symptomatology.  

On a VA examination in September 1999, the examiner stated 
the purpose as to evaluate the veteran's disability from 
post-traumatic stress disorder and to clarify the possible 
diagnoses of personality disorders in terms of how much 
disability was attributable to them as distinguished from 
post-traumatic stress disorder.  The veteran had been 
followed by psychiatrists and counselors at a VA trauma 
clinic, at a Vet Center and at a VA psychiatric primary care 
clinic.  He received individual counseling every other week 
at the Vet Center.  He reported a persistently depressed 
mood, occasional nightmares associated with his combat in 
Vietnam, occasional intrusive memories of Vietnam combat, 
numbing of general responsiveness, a diminution in formerly 
pleasurable activities, feelings of detachment and 
estrangement from his family members, a sense of a 
foreshortened future, increased arousal, difficulty staying 
asleep, irritability, and difficulty concentrating.  He 
stated that these symptoms had been present to some degree 
since his return from Vietnam and that they had been much 
worse since 1980.  Prior to 1980, he reportedly had been 
working for a company where he felt he could develop a career 
but the company shut down and he was laid off.  He had been 
unable to find meaningful work ever since.  

In addition in September 1999, the veteran reported other 
psychiatric symptoms not entirely consistent with post-
traumatic stress disorder of depression, anxiety attacks 
associated with chest pain, dizziness or light-headedness, 
somatic complaints, panic attacks associated with dizziness, 
tremulousness, paresthesias, a sense of a need to flee or 
leave his situation, fear of going crazy, and abdominal 
distress.  He also reported other somatic complaints of 
cramping abdominal pain, loose stools, a sense of rectal 
urgency, trouble swallowing, and dizziness.  He had remained 
employed as a bank courier.  He feared that this job would 
end and believed that this fear exacerbated his anxiety, 
although anxiety had been present before he had heard that 
his job may be phased out.  He was not taking psychotropic 
medication routinely but had a standing prescription of 
troxidone, presumably to help with sleep and anxiety.  His 
subjective complaints were listed as anxiety, depressed mood, 
social avoidance, intrusive memories, memories of combat 
triggered by exposure to images of violence, the sound of 
helicopters, and/or by being around people from Southeast 
Asia.  He had a sense of a foreshortened future, feelings of 
detachment and estrangement, restricted range of affect, 
decreased interest, abulia, difficulty with sleep, difficulty 
concentrating, and irritability.  

The VA mental status examination in September 1999 showed 
that the veteran was clean and "somewhat shaggy."  He was 
casually dressed in clean clothes.  He was alert and oriented 
in all spheres.  No thought disorder was evident.  He was 
appropriately responsive to social gestures.  There were no 
overt delusions.  He denied hallucinations.  No odd or 
inappropriate behavior was shown.  No current "suicidality" 
or "homicidality" was found.  He did say that he had 
thought of suicide frequently since 1980.  Immediate, recent 
and remote recall was intact.  There were no obsessions, or 
compulsive or ritualistic behavior.  The examiner stated 
that, although the veteran reported chronically depressed 
mood and some abulia, it was difficult to make a diagnosis of 
major depression in the face of his anxiety symptoms.  The 
examiner stated that, although the veteran reported a past 
history of verbal outbursts and irritability, there was no 
evidence of impaired impulse control.  Sleep impairment was 
noted.  He found that he could generally fall asleep without 
much difficulty but was awakened multiple times every night.  
The diagnoses were post-traumatic stress disorder, panic 
disorder, and undifferentiated somatiform disorder.  The 
examiner commented that the veteran had antisocial and 
avoidant traits.  He refuted this by not meeting the criteria 
for an antisocial personality disorder.  The diagnosis of an 
avoidant personality disorder did not appear to be supported.  
It was explained that for a personality disorder diagnosis to 
be made, evidence should be present in the late adolescence 
of early adulthood.  He gave a report of good social 
functioning with many friends and romantic relationships up 
until he went to Vietnam.  He entered the service at a later 
age than most and appeared to have functioned well.  The 
examiner believed that past avoidant personality diagnoses 
were based on behaviors of social avoidance that were due to 
his post-traumatic stress disorder.  His global assessment of 
functioning was at 52, which was the highest level in the 
previous year.  The examiner felt that the veteran's post-
traumatic stress disorder met the criteria of occupational 
and social impairment with reduced reliability and 
productivity due to psychiatric symptoms, as panic attacks 
more than once a week, impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing or 
maintaining effective work and social relationships.  The 
examiner stated that it was difficult to quantify but the 
major part of the veteran's disability as noted in the global 
assessment of functioning score was due to his post-traumatic 
stress disorder symptoms.  

A VA Vet Center counseling summary in October 1999 showed 
that the veteran was employed as a bank courier.  He first 
requested readjustment counseling in January 1987.  His 
current period of counseling began in May 1996.  He was seen 
in individual sessions on a bi-weekly basis.  He was followed 
at a VA medical center for psychiatric medications.  He 
reportedly experienced anxiety attacks related to post-
traumatic stress disorder.  These had been increasing in 
frequency and intensity over the previous six months.  They 
were seriously impacting on his ability to maintain 
employment.  He also was having extreme difficulty in 
maintaining relationships.  His global assessment of 
functioning over the previous six months was specified at 48.  
He was to remain in individual counseling until his work 
schedule permitted him to enter a group.  He was to be 
referred to a VA medical center for an inpatient post-
traumatic stress disorder program.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

The criteria for mental disorders were amended on November 7, 
1996.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed (which would 
apply here), the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under 38 C.F.R. Part 4, Diagnostic Code 9411, which addresses 
post-traumatic stress disorder, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) - 30 percent 
disabling.

Under the criteria in effect at the time the veteran's claim 
was filed in March 1993, a 30 percent evaluation contemplated 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (then named the United 
States Court of Veterans Appeals; hereinafter, Court) stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

As the Board is unable to state that either the new or the 
old regulations are more favorable to the veteran in this 
particular case, his claim will be addressed under both for 
the period since November 7, 1996, the effective date for the 
new criteria.  Prior to November 7, 1996, back to the date of 
claim on March 16, 1993, only the old criteria apply.  

A 30 percent disability evaluation was assigned for post-
traumatic stress disorder from March 16, 1993, and this 
equates with or approximates definite social and industrial 
impairment.  The next higher rating of 50 percent required at 
least considerable social and industrial impairment.  The 
clinical evidence of post-traumatic stress disorder from 1993 
up to November 7, 1996, shows post-traumatic stress disorder 
to have been characterized by varying symptoms of rage, 
frustration, dysphoria, sleep difficulty, fatigue, aggressive 
fantasies, avoidance, restricted affect, nightmares, 
irritability, difficulty concentrating, startle response, 
anxiety, social isolation, panic attacks, agoraphobia, 
intrusive thoughts, poor motivation, depression, flashbacks, 
suicidal ideation, survivor's guilt, and hypervigilance.  
During the veteran's June 1996 hearing, he related the most 
disabling symptoms to have been flashbacks and nightmares.  
During this period he was often unemployed but also obtained 
various jobs that he worked at for varying periods of time.  
His global assessment of function was as high as 68 and no 
lower than 60.  As set forth under the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV), this is in the 
range from moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social and/or occupational functioning (e.g., 
few friends and conflicts with co-workers) (60), to some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social and/or occupational functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships (70).  He had indicated that he 
got along with fellow combat veterans and had had a 
girlfriend for quite a while.  

Under the applicable criteria, in which social and industrial 
impairment is the essential measure of disability from post-
traumatic stress disorder, the veteran did not show such 
advanced manifestations of post-traumatic stress disorder as 
to qualify for a higher than 30 percent disability evaluation 
prior to November 7, 1996.  His social and industrial 
function were shown to be no more than moderately impaired, 
as worst, during this period of time.  The 30 percent 
disability evaluation contemplates "more than moderate but 
less than rather large" social and industrial impairment.  
Therefore, the criteria for a greater than 30 percent 
disability evaluation were not met prior to November 7, 1996.  

Since November 7, 1996, the veteran's global assessment of 
function has deteriorated from 60 in July 1996 to 48 in 
October 1999.  It was at 52 for the previous year as recorded 
in September 1999.  No assessment was made between July 1996 
and September 1999, but anxiety, tension, irritability, anger 
and depression were shown to be mounting during that period 
of time.  Suicidality or at least ideas of taking his own 
life were a problem.  The VA examination in September 1999 
clarified that his psychiatric disability was just about 
entirely attributable to post-traumatic stress disorder.  His 
feeling of worsening symptomatology from post-traumatic 
stress disorder was mirrored by the decreasing global 
assessment of function and such added symptoms as numbing of 
responses, diminution in pleasurable activity, a sense of a 
foreshortened future, and somatic complaints that included 
dizziness, tremors, paresthesias, abdominal distress, and 
trouble swallowing.  The examiner in September 1999 placed 
the level of disablement from post-traumatic stress disorder 
under the new criteria at 50 percent, which contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The global assessment of function at between 48 and 52 
currently corresponds to serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  A 
value of 51 to 60 corresponds to the moderate impairment 
specified above.  The veteran has maintained a job as a bank 
courier.  His post-traumatic stress disorder is not shown to 
equate with or to approximate a level of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships that qualifies for the next higher 
rating of 70 percent under the new criteria.  

Under the old criteria, the current level of post-traumatic 
stress disorder does qualify for the 50 percent rating 
assigned where the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  
Nevertheless, under the same criteria, the current 
manifestations of post-traumatic stress disorder are not 
shown to equate with or to approximate severe impairment in 
the ability to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment, that 
corresponds to the next higher rating of 70 percent.  

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 30 
percent prior to November 7, 1996, and/or 50 percent since 
that date.  38 C.F.R. Part 4, Code 9411.  In this regard, see 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found).  As 
the evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. § 3.102 (1999).  


ORDER

A rating in excess of 30 percent for post-traumatic stress 
disorder prior to November 7, 1996, is denied.  

A rating in excess of 50 percent for post-traumatic stress 
disorder since November 7, 1996, is denied.  


		
	R. K. ERKENBRACK
	Acting Member, Board of Veterans' Appeals

 

